NUMBER 13-22-00009-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


NOEL NICKO VILLARREAL
SANTA MARIA,                                                                Appellant,

                                               v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                         MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
            Memorandum Opinion by Justice Benavides

      On June 8, 2020, pursuant to a plea agreement, appellant Noel Nicko Villarreal

Santa Maria pleaded guilty to making a terroristic threat, a third-degree felony. See TEX.

PENAL CODE ANN. § 22.07(e). The trial court accepted Santa Maria’s plea, deferred

adjudication of guilt, and placed him on community supervision for a period of ten years.
On August 27, 2021, the State filed a motion to revoke alleging Santa Maria had violated

a condition of his community supervision. Santa Maria pleaded true to the allegations in

the motion to revoke. After adjudicating Santa Maria guilty, the trial court sentenced him

to ten years’ imprisonment. See id. § 12.34(a). Santa Maria’s court-appointed appellate

counsel filed an Anders brief stating that there are no arguable grounds for appeal. See

Anders v. California, 386 U.S. 738, 744 (1967). We affirm the judgment.

                                   I.      ANDERS BRIEF

       Pursuant to Anders v. California, Santa Maria’s court-appointed appellate counsel

filed a brief and a motion to withdraw with this Court, stating that his review of the record

yielded no grounds of reversible error upon which an appeal can be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510

n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Santa

Maria’s counsel carefully discussed why, under controlling authority, there is no reversible

error in the trial court’s judgment. Santa Maria’s counsel also informed this Court in writing


                                              2
that he: (1) notified Santa Maria that counsel has filed an Anders brief and a motion to

withdraw; (2) provided Santa Maria with copies of both pleadings; (3) informed Santa

Maria of his rights to file pro se responses, review the record prior to filing those

responses, and seek discretionary review if we conclude that the appeal is frivolous; and

(4) provided Santa Maria with a form motion for pro se access to the appellate record with

instructions to file the motion within ten days. See Anders, 386 U.S. at 744; Kelly, 436

S.W.3d at 319–20; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d

at 409 n.23. An adequate amount of time has passed, and Santa Maria has not requested

access to the appellate record or filed a pro se response.

                              II.    INDEPENDENT REVIEW

      Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed the entire record and counsel’s brief, and we have found

nothing that would support a finding of reversible error. See Bledsoe v. State, 178 S.W.3d

824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                              III.   MOTION TO WITHDRAW

      In accordance with Anders, Santa Maria’s counsel asked this Court for permission

to withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252

S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas


                                            3
1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must withdraw from

representing the appellant. To withdraw from representation, the appointed attorney must

file a motion to withdraw accompanied by a brief showing the appellate court that the

appeal is frivolous.”) (citations omitted)). We grant counsel’s motion to withdraw. Within

five days of the date of this Court’s opinion, counsel is ordered to send a copy of this

opinion and this Court’s judgment to Santa Maria and to advise him of his right to file a

petition for discretionary review.1 See TEX. R. APP. P. 48.4; see also In re Schulman, 252

S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                           IV.      CONCLUSION

        We affirm the trial court’s judgment in appellate cause number 13-22-00009-CR.



                                                                             GINA M. BENAVIDES
                                                                             Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
2nd day of June, 2022.




        1  No substitute counsel will be appointed. Should Santa Maria wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A
petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See id.
R. 68.3. Any petition for discretionary review should comply with the requirements of Texas Rule of
Appellate Procedure 68.4. See id. R. 68.4.
                                                       4